Citation Nr: 1134942	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for a post-coronary artery bypass graft.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1966 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, granting service connection for the residuals of a post-coronary artery bypass and assigning a disability evaluation of 10 percent as of May 1, 2007.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for the residuals of his coronary artery bypass.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

For historical purposes, the Veteran was granted service connection for his status post coronary artery bypass graft in a February 2008 rating decision.  A temporary 100 percent disability evaluation was assigned under Diagnostic Code 7005, effective as of January 24, 2007.  An evaluation of 10 percent was assigned as of May 1, 2007.  In April 2008, VA received a timely notice of disagreement from the Veteran.  The 10 percent disability evaluation was confirmed in February 2009, and the Veteran appealed this decision to the Board in February 2009.  

The record demonstrates that the Veteran was last afforded a VA examination in March 2009 and that metabolic equivalents (METs) were last recorded in January 2009.  During his May 2011 hearing before the Board, the Veteran asserted that that his heart condition had worsened since his last VA examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be scheduled for a new VA examination before appellate review proceeds.  

In addition, the Veteran testified in May 2011 that he was receiving private medical treatment for his heart condition in Columbus, Georgia.  The Veteran subsequently submitted three pages reflecting treatment in May 2011.  Based on the Veteran's testimony, it would appear that additional treatment records, prior to May 2011, also exist, but have not been incorporated into the claims file.  The RO/AMC should attempt to obtain any remaining private treatment records and incorporate them into the claims file before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any private heart treatment he has received since May 2007.  Then, after obtaining the appropriate permission, obtain any identified records.  If a negative response is received, the Veteran should be informed of this and given an opportunity to supply the records.

2.  After completion of the above, the Veteran should be scheduled for a VA examination to determine the current level of severity of his service-connected status post-coronary artery bypass graft.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All necessary tests and studies should be performed and the examiner should describe in detail all symptomatology associated with the Veteran's disability.  The examiner should specifically address the following: 

(a) Determine the Veteran's METs and indicate whether he has dyspnea, fatigue, angina, dizziness, or syncope as a result of his METs.  
   
(b) Indicate whether the Veteran has cardiac hypertrophy or dilation, as evidenced by electrocardiogram, echocardiogram, or X-ray.  

(c) Determine whether the Veteran has left ventricular dysfunction; and if so, determine what the Veteran's ejection fraction is.
 
(d) Determine whether the Veteran has chronic congestive heart failure. 

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


